DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed December 24, 2020. Claims 1-19 are pending in the application. Claims 3 and 12 have been amended. Claim 19 is newly added. Claims 1-19 will presently be examined to the extent they read on the elected subject matter of record.
Priority
	Applicant filed a “Petition to Accept an Unintentionally Delayed Claim under 35 U.S.C. 119 (e) for the Benefit of a Prior-Filed Provisional Application (37 CFR 1.78 (c))” on February 26, 2021. For the reasons listed in the communication from the Office of Petitions dated October 15, 2021, the petition under 37 CFR 1.78(c) and (e) is DISMISSED without prejudice for reasons as indicated below: 
    PNG
    media_image1.png
    151
    642
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    270
    647
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    96
    642
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    105
    629
    media_image4.png
    Greyscale

Therefore, the effective filing date of the claims of the instant application is August 29, 2018. 

Status of the Claims
	The rejection of claims 1-6 and 8-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,070,647 (‘647) is maintained.
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly is withdrawn.
The rejection of claims 1-6 and 8-18 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bisaha (U.S. Application No. 2016/0374343) is maintained.
The rejection of claims 1-19 under 35 U.S.C. 103 as being unpatentable over Beestman et al. (US 2009/0131257) in view of the Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington et al. (US 2010/0190648) is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,070,647 (‘647). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a single liquid-phase herbicide composition comprising by weight of the composition: (a) from 0.1 to 1% of metsulfuron-methyl; (b) from 1 to 20% of thifensulfuron-methyl; (c) from 30 to 93% of one or more methylated seed oils of soybean, rapeseed or coconut; and (d) from 5 to 25% of one or more surfactants having an emulsifier property. Each recites the surfactants are selected from alkylbenzenesulfonates…and polyoxyethylene-polyoxypropylene block copolymers, and mixtures thereof (claim 1, U.S. Patent No. ‘647; claims 3 and 12, instant application). Each recites the surfactants are selected from at least one anionic surfactants and at least one nonionic surfactant (claims 3 and 7, U.S. Patent No. ‘647; claims 4 and 13, instant application). Each recites component (f) comprising up to 63% of one or more formulating agents (claims 8, 9, 10, U.S. Patent No. ‘647; claims 8, 9, 10, instant application). Each recites a process for preparing the composition comprising milling components (a) and (b) together in a liquid carrier comprising components (c) and (d) (claim 13, U.S. Patent No. ‘647; claim 11, instant application). U. S. Patent No. ‘647 differs from the instant application in that it recites a component (e) comprising at least 5% of one or more fluroxypyr esters. One of ordinary skill in the art would have been motivated to use fluroxypyr esters in the composition of claim 1 of the instant application because the claims of the instant application specifically recites the composition further comprises (e) up to 40% of one or more biologically active agents other than metsulfuron-methyl and thifensulfuron-methyl (claims 5, 14, 15, instant application). The claims of the instant application further recite component (e) comprises one or more fluroxypyr esters. As such, since up to 40% of one or more component (e), specifically fluroxypyr esters is recited in the claims of the instant application, it would have been obvious to one of ordinary skill in the art to use fluroxypyr in the composition of claim 1 of the instant application. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘647.
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. Claims 1-6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13 of U.S. Patent No. 10,070,647 (‘647) is maintained.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) and35 U.S.C. 102(a)(2) as being anticipated by Bisaha (U.S. Application No. 2016/0374343).
Bisaha teaches in example 1, to a 400-mL plastic beaker equipped with an overhead stirrer was added a C16-C18 fatty acid methyl ester (AGNIQUE ME 18 SD-U, 155.04 g) (component (c), instant invention), a non-ionic/ionic emulsifier blend (ATPLUS 300F, 30.05 g)(component (d), instant invention), a polymeric fatty acid dispersant (ATLOX LP-1, 6.01 g)(component (f), polymerized fatty acid, instant invention), metsulfuron-methyl (1.03 g) (component (a), instant invention), thifensulfuron-methyl (6.01 g) (component (b), instant invention) and an organically modified clay (BENTONE 1000, 2.02 g) (component (f), organically modified clays, instant invention). The stirred mixture was then milled using the Eiger Minimill to provide the finished formulated composition as a free-flowing suspension (a process for preparing the composition of claim 1, instant invention) (page 13, paragraph 189).
Bisaha teaches in example 2, to a 400-mL plastic beaker equipped with an overhead stirrer was added a C16-C18 fatty acid methyl ester (AGNIQUE ME 18 SD-U, 114.98 g) (component (c), instant invention), a non-ionic/ionic emulsifier blend (ATPLUS 300F, 30.17 g) (component (d), instant invention), a polymeric fatty acid dispersant (ATLOX LP-1, 6.01 g) (component (f), instant invention), fluroxypyr-meptyl (40.28 g) (fluroxypyr esters, (component (e), instant invention), metsulfuron-methyl (1.06 g) (component (a), instant invention), thifensulfuron-methyl (6.11 g) (component (b), instant invention) and an organically modified clay (BENTONE 1000, 2.08 g) (component (f), organically modified clays, instant invention). The stirred mixture was then milled using the Eiger Minimill to provide the finished formulated composition as a free-flowing suspension (a process for preparing the composition of claim 1, instant invention) (page 14, paragraph 191).
Bisaha teaches in Table 2
    PNG
    media_image5.png
    164
    308
    media_image5.png
    Greyscale
. In Example 1, Metsulfuron-methyl (a, instant invention) is present in 0.5% by weight of the composition; thifensulfuron-methyl (b, instant invention) is present in 3% by weight of the composition; AGINIQUE ME 18 SD-U (c, instant invention) is 77.5% by weight of the composition; ATPLUS 300F (d, instant invention) is 15.0% by weight of the composition; ATLOX LP-1 (f, instant invention) is 3.0% by weight of the composition; BENTONE 1000 (f, instant invention) is 1.0% by weight of the composition (page 14, Table 2). Also in Table 2, Metsulfuron-methyl (a, instant invention) is present in 0.5% by weight of the composition; thifensulfuron-methyl (b, instant invention) is present in 3% by weight of the composition; AGINIQUE ME 18 SD-U (c, instant invention) is 77.5% by weight of the composition; ATPLUS 300F (d, instant invention) is 15.0% by weight of the composition; Fluroxypyr-meptyl is 3.0% of the composition (e, instant invention); ATLOX LP-1 (f, instant invention) is 3.0% by weight of the composition; BENTONE 1000 (f, instant invention) is 1.0% by weight of the composition (page 14, Table 2).
Bisaha meets all the limitations of the claims and thereby anticipate the claims.
Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. Applicant argues that the instant application is a continuation application of Bisaha and has an effective filing date that is the same as the filing date of Bisaha. In response to Applicant’s argument, Applicant’s “Petition to Accept An Unintentionally Delayed Claim Under 35 U.S.C. 119 (e) for the Benefit of a Prior-Filed Provisional Application (37 CFR 1.78 (c))” was dismissed because of the reasons indicated in the Petition Decision dated October 15, 2021 and indicated in the Priority Section of this Office Action.
Therefore, the claims remain rejected for the reason of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beestman et al. (US 2009/0131257) in view of the Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington et al. (US 2010/0190648). Beestman et al., the Harmony M Safety Data Sheet, Benton 34 Brochure and Tollington et al. cited by Applicant on the IDS dated 1/14/2019.
Applicant’s invention
Applicant claims a single liquid-phase herbicide composition comprising by weight of the composition: (a) from 0.1 to 1% of metsulfuron-methyl; (b) from 1 to 20% of thifensulfuron-methyl; (c) from 30 to 93% of one or more methylated seed oils of soybean, rapeseed or coconut; and (d) from 5 to 25% of one or more surfactants having an emulsifier property. Applicant claims component (d) is selected from the group consisting of alkylbenzenesulfonates…and polyoxyethylene-polyoxypropylene block copolymers and mixtures thereof. Applicant also claims a process for preparing the composition of claim 1, the process comprising milling components (a) and (b) together in a liquid carrier comprising components (c) and (d).


Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	
 	Beestman et al. teach a single liquid-phase herbicide composition comprising by weight (page 1, paragraphs 5-10, page 3, paragraphs 68-73):
	(a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl (page 1, paragraphs 17, 18, 20, page 2, paragraph 23);
	(b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr (page 6, right column, lines 1, 21);
	(c) from 0.1 to 20% lignosulfonates;
	(d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil (page 2, paragraphs 50-51); and
	(e) up to 50% additional formulating ingredients such as one or more surfactants that enable forming an emulsion when the composition is added to water in a spray tank, which include anionic or nonionic surfactants such as the anionic calcium dodecyl benzenesulfonate and nonionic POE (20) sorbitan trioleate and POE (40) sorbitol hexaoleate (page 8, paragraphs 126-127), and surfactants that can function as dispersants (page 2, paragraph 126, second sentence).  
Beestman's composition can also contain 0.1 to 5% clays such as BENTONE clay, which “provide significant resistance to separation of suspended or dispersed solid particles in the present composition” and provide high viscosity at low shear but low viscosity at high shear (page 9, paragraph 129).  See also Beestman’s claims 1-11.  
	
Difference between the prior art and the claims 
(MPEP 2141.02)

Beestman et al. do not specifically exemplify a single liquid-phase herbicide composition that contains both 0.1-1% metsulfuron-methyl and 1-20% thifensulfuron-methyl, polymerized fatty acids, and organically modified clays. It is for this reason the Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington et al. are added as secondary references.
Harmony M Safety Data Sheet is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application.  The product ratio is 1:10, metsulfuron-methyl to thifensulfuron-methyl (see page 1, part 3).  
BENTONE 34 Brochure is cited to establish that BENTONE 34 is an organic derivative of a bentonite clay, which can be used to improve viscosity, thixotropy, prevent settling during storage, improve flow and leveling (page 1).  
Tollington et al. (US 2010/0190648) is cited to establish that in agrochemical oil based systems, polymeric dispersants such as Atlox LP-1, which is a poly(hydroxystearic) acid, are known to be used to aid dispersion of the active ingredient in the oil.  
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Beestman et al., the Harmony M Safety Data Sheet, the Benton 34 Brochure, and Tollington et al. and formulate a composition comprising a single liquid-phase herbicide composition that contains both 0.1-1% metsulfuron-methyl and 1-20% thifensulfuron-methyl, polymerized fatty acids, and organically modified clays.  Beestman et al. teach a single liquid-phase herbicide composition comprising by weight: (a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl; (b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr; (c) from 0.1 to 20% lignosulfonates; (d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil; and (e) up to 50% additional formulating ingredients such as one or more. One of ordinary skilled in the art would have been motivated to use a composition comprising metsulfuron-methyl and thifensulfuron-methyl within the claimed weight percentages because formulations comprising metsulfuron-methyl and thifensulfuron-methyl are known in the prior art as evidenced by the teachings of Harmony M Safety Data Sheet which is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application. As such, it would have been obvious to one of ordinary skill in the art to 1) formulate the single liquid phase herbicide composition using thifensulfuron-methyl and metsulfuron-methyl as the sulfonylurea herbicides and 2) use weight percentages of the metsulfuron-methyl and thifensulfuron-methyl that can be up from 0.1 to 20% of the composition, wherein there is more thifensulfuron-methyl in the composition than metsulfuron-methyl, with a reasonable expectation of success. 
	Regarding the use of one or more organically modified clays in the composition, Beestman et al. teach the composition can also contain 0.1 to 5% clays such as BENTONE clay, which “provide significant resistance to separation of suspended or dispersed solid particles in the present composition” and provide high viscosity at low shear but low viscosity at high shear. Based on the teachings of the BENTONE 34 Brochure, BENTONE 34 is an organic derivative of a bentonite clay. Therefore, it would have been obvious to one of ordinary skill in the art that the BENTONE clay used in the compositions taught by Beestman et al. is an organically modified clay.
Regarding the use of one or more polymerized fatty acids in the composition, Beestman et al. teach surfactants can function as dispersants. Based on the teachings of Tollington et al. in agrochemical oil based systems, polymeric dispersants such as Atlox LP-1, which is a poly(hydroxystearic) acid, are known to be used to aid dispersion of the active ingredient in the oil.  As such, it would have been obvious to one of ordinary skill in the art to use known dispersants in the compositions taught by Beestman et al., with a reasonable expectation of success. 
Dependent claim features directed to more specific embodiments of components (c), (d), and (e) are all fairly disclosed and suggested by Beestman et al. as discussed above.  Use of the ester form of fluroxypyr or bromoxynil is suggested by the presence of major amounts of component (c), e.g., methylated vegetable oils.  Additional formulation agents such as those recited in claims 9 and 10 are suggested by the cited secondary references.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Response to Arguments
Applicant's arguments filed December 24, 2020 have been fully considered but they are not persuasive. Applicant argues that the suggestion that the selections are explicitly listed by Beestman et al. as written in the Office Action is incorrect. Applicant argues that for clarification, the added limitations are underlined above, as being the selected species, even if from a limited list, without indication as to their source. Applicant argues that the additional ingredients selected by the examiner is evidence the individual selections are made in hindsight reconstruction of the prior art elements.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The additional ingredients that Applicant references are surfactants such as anionic calcium dodecyl benzenesulfonate and non-ionic POE (20) sorbitan trioleate and POE (40) sorbitol hexaoleate and surfactants that function as dispersants. Beestman et al. teach a single liquid-phase herbicide composition comprising by weight (page 1, paragraphs 5-10, page 3, paragraphs 68-73): (a) from 0.1 to 20% one or more sulfonylurea herbicides such as metsulfuron-methyl and thifensulfuron-methyl (page 1, paragraphs 17, 18, 20, page 2, paragraph 23); (b) up to 40% one or more active agents other than sulfonylurea herbicides, including bromoxynil and fluroxypyr (page 6, right column, lines 1, 21); (c) from 0.1 to 20% lignosulfonates; (d) from 40-99.8% one or more fatty acid esters of C1-4 alkanols such as methylated soybean oil (page 2, paragraphs 50-51); and (e) up to 50% additional formulating ingredients. Beestman et al. teach that the composition specifically comprises component (e). Beestman et al. specifically teach that typically the compositions include one or more surfactants which can be anionic or nonionic. See page 8, paragraph 127. Beestman et al. also specifically teach the particularly suitable anionic surfactants include calcium dodecyl benzenesulfonate, which is an alkylbenzenesulfonate, as currently claimed. Beestman et al. teach particularly suitable nonionic surfactants include polyoxyethoylated (POE) sorbitan esters, which are ethoxylated sorbitan monoesters, as currently claimed. One of ordinary skill in the art would have been motivated add the currently claimed surfactants because it is known in the agricultural art to use surfactants in herbicidal compositions. As such, it would have been obvious to one of ordinary skill in the art to use surfactants as component (e) in the compositions, specifically those that are well-known to be used in agricultural compositions, particularly known surfactants, such as alkylbenzenesulfonates and ethoxylated sorbitan mono and tri-esters, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Applicant argues that The Harmony® M Safety Data Sheet characterizes a mixture of thifensulfuron-methyl and metosulfuron-methyl in a ratio of ~10.1:1 as a solid formulation. Applicant argues that one of ordinary skill in the art would not be led to attend to stabilize metsulfuron-methyl by addition of thifensulfuron-methyl in the formulation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., improved stability in any solid or liquid formulation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In response to Applicant’s argument, Beestman et al. was added to teach compositions comprising metsulfuron-methyl and thifensulfuron-methyl. One of ordinary skilled in the art would have been motivated to use a composition comprising metsulfuron-methyl and thifensulfuron-methyl within the claimed weight percentages because formulations comprising metsulfuron-methyl and thifensulfuron-methyl are known in the prior art as evidenced by the teachings of Harmony M Safety Data Sheet which is cited to establish that in a commercial herbicide product that contains both metsulfuron-methyl and thifensulfuron-methyl, the utilized ratio of the actives is such that thifensulfuron-methyl is applied at higher rates of application, as currently claimed. As such, it would have been obvious to one of ordinary skill in the art to 1) formulate the single liquid phase herbicide composition using thifensulfuron-methyl and metsulfuron-methyl as the sulfonylurea herbicides and 2) use weight percentages of the metsulfuron-methyl and thifensulfuron-methyl that can be up from 0.1 to 20% of the composition, wherein there is more thifensulfuron-methyl in the composition than metsulfuron-methyl, with a reasonable expectation of success. 
Applicant argues that Harmony® M Safety Data Sheet fails to teach or suggest the present liquid formulation including component (e) at least 5% of one or more fluroxypyr esters (Claim 6). In response to Applicant’s argument, Claim 6 does not recite at least 5% of one or more fluroxypyr ester. Claim 6 recites one or more fluroxypyr esters. Harmony® M Safety Data Sheet was not added to teach the addition of fluroxypyr esters. Beestman et al. teach component (b) up to 40% one or more active agents other than sulfonylurea herbicides. Claim 5 of the instant application recites that component (e) is up to 40% of one or more biologically active agent other than netsulfuron-methyl and thifensulfuron-methyl. Applicant also argues that bromoxynil is only referenced as an additional active ingredient in Beestman et al. In response to Applicant’s argument, Beestman et al. teach the additional biologically active agents include bromoxynil and fluroxypyr (page 6, right column, lines 1 and 21). One of ordinary skill in the art would have been motivated to use any of the active agents taught by Beestman et al. including bromoxynil and fluroxypyr, with a reasonable expectation of success. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. 
	Applicant argues that the examiner has failed to establish that points (b) and (e) are result-effective variables regarding the chemical stability of metsulfuron-methyl in a single-liquid phase herbicide composition. In response to Applicant’s argument, the examiner maintains that the data is not commensurate in scope with the claimed invention. Applicant claims a single liquid-phase herbicide composition comprising by weight of the composition: (a) from 0.1 to 1% of metsulfuron-methyl; (b) from 1 to 20% of thifensulfuron-methyl; (c) from 30 to 93% of one or more methylated seed oils of soybean, rapeseed or coconut; and (d) from 5 to 25% of one or more surfactants having an emulsifier property. The data in the specification indicates that specification examples contained a low amount of thifensulfuron-methyl at 3%, 1:6 ratio of metsulfuron-methyl to thifensulfuron-methyl, ATLOX LP-1 (polymeric fatty acid dispersant), and BENTONE 1000 (organically modified clay). The data purports that low amounts of thifensulfuron provides stability to metsulfuron-methyl. Regarding point (b) addition of myriad structurally divergent additional biologically active ingredient would affect stability – recall that it is the active ingredient thifensulfuron-methyl which Applicant asserts unexpectedly increases metsulfuron-methyl stability, as indicated in the previous Office Action, the only additional active that was tested in the original specification is fluroxypyr. Fluroxypyr is only one active agent out of the myriad number of active agents. While the stability of metsulfuron-methyl is maintained with the addition of fluroxypyr, it cannot be determined if the addition of any other active agent, known and unknown, will provide the same stability of metsulfuron-methyl.
Regarding point (e) absence of or increase in the amount of BENTONE 1000 would affect stability, as indicated in the previous Office Action, BENTONE 1000 or a modified clay, is a vital component in the composition, as indicated in the examples in the original specification. However, BENTONE 1000 or a modified clay is not claimed in independent claim 1 and newly added claim 19. Evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The examiner maintains that the limited data presented in Table 3 does not provide sufficient basis to determine that improved stability would be obtained over the entire claimed range as noted above. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
The claims remain rejected.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                             
/JOHN PAK/Primary Examiner, Art Unit 1699